Citation Nr: 0422468	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-01 896	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant. 

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile.

3.  Entitlement to an initial rating in excess of 30 percent 
for chronic venous insufficiency with stasis dermatitis from 
July 1, 1991, to August 16 1992; to a rating in excess of 60 
percent from August 17, 1992, to August 7, 1994; and to a 
rating in excess of 70 percent from August 8, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1954 to June 
1991. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Diego, California, (hereinafter RO).  The case 
was remanded by the Board in November 2003 to schedule the 
veteran for a hearing before a Veterans Law Judge.  In 
February 2004, a hearing was held at the RO before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   


REMAND

The Board observes that additional development is necessary 
as a result of the enactment of the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000) and its implementing regulations, and subsequent legal 
authority.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  More 
specifically, at the February 2004 hearing, reference was 
made to potentially relevant records of VA outpatient 
treatment, to include that pertaining to the prescription of 
a walker shortly before the hearing, that have not been 
associated with the claims file.  Under the circumstances of 
this case, the Board finds that VA is obligated to obtain 
these records.  38 U.S.C.A. §5103A(c)(2); 
38 C.F.R. § 3.159(c)(2)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA medical records are deemed to be 
in the constructive possession of VA adjudicatory personnel). 
 
Review of the evidence of record also leads the Board to 
conclude that a VA examination is necessary in this case in 
order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As such, the RO will be directed to provide the veteran with 
a VA examination as described below. 

Finally, review of the record reflects that the veteran has 
not been issued an evidence development letter consistent 
with the notice requirements of the VCAA.  The United States 
Court of Appeals for Veterans Claims has indicated that 
section 5103(a), as amended by the VCAA, and § 3.159(b), as 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence the claimant is to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
withdrawn and reissued, ___ Vet. App. ___, No. 01-944 (June 
24, 2004); VAOPGCPREC 1-2004 (Feb. 24, 2004).

For the reasons stated above, this appeal is REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the veteran. 

1.  The appellant should be furnished with 
a development letter that specifically 
addresses the issues on appeal and is 
consistent with the notice requirements of 
the VCAA, and otherwise ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any pertinent 
interpretive authority are fully complied 
with and satisfied.  

2.  The RO should obtain any relevant 
treatment reports, not already of record, 
from the San Diego, California, VA Medical 
Center and/or the VA facility at La Jolla, 
California.   

3.  The veteran should be afforded an 
appropriate VA examination in which the 
examiner is to: 

a)  Express an opinion as to whether 
residuals which can be attributed to 
service connected disability result in 
"loss of use" of either lower extremity 
so as to preclude locomotion without the 
aid of braces, crutches, a cane or a 
wheelchair, or in such a severe level of 
disability that the veteran's balance and 
ability to move would be equally well-
served by an amputation with replacement 
by a prosthetic device, such as an 
artificial limb.  

b)  Express an opinion as to whether 
residuals which can be attributed to 
service connected disability result in 
"loss of use" of either upper extremity 
such that the acts of grasping, 
manipulation, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis.

c)  State whether any service-connected 
disability can be described as involving 
"ankylosis" of a joint and estimate the 
severity of any ankylosis shown.

d)  State whether there is a shortening 
of a lower extremity of 31/2 inches or more 
due to service connected disability.   

e)  Identify the presence of any 
circulatory deficits in either foot or 
"footdrop" due to service-connected 
disability.  

The claims file must be made available to 
the examiner prior to the examination. 

4.  Following the completion to the 
extent possible of the development 
requested above, the claims on appeal 
should be readjudicated by the RO, and to 
the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing the claims on appeal.  The 
SSOC should include a summary of the 
evidence and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


